Citation Nr: 1737891	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-28 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from February 1967 to September 1968 with combat service in the Republic of Vietnam from August 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2015, the Board remanded the Veteran's appeal to afford him the opportunity for a hearing before a Veterans Law Judge.  In August 2016, the Veteran appeared and testified at a video-conference hearing held before the undersigned Veterans Law Judge.  The transcript of that hearing is a part of the record.


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea is not related to his active military service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

The Veteran seeks service connection for sleep apnea contending that he had symptoms of sleep apnea during his active military service during his tour of duty in Vietnam.  The Veteran contends that he had symptoms in service as evidenced in that, while in Vietnam, his duties required him to often be in the field on guard, LP or ambush duty that permitted him to only sleep for two hour increments and that he would often be awoken by his buddies because he snored loudly and it was putting them at risk.  He essentially testified to the same facts at his Board hearing in August 2016.  He has further stated that he married in August 1969 and his wife used to shake him and ask him to turn over because of his snoring.  Later on in the early 1990s, after speaking with a friend of his and learning his snoring could be indicative of a more serious problem, he states he sought medical attention and was diagnosed to have sleep apnea.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In the present case, the medical evidence clearly demonstrates a diagnosis of sleep apnea per sleep study dated in December 2004 and VA examination conducted in May 2013.  In addition, the Veteran has provided competent and credible evidence of an in-service event, i.e., his snoring during guard, LP and ambush duty.  The Board acknowledges that the service treatment records are silent for complaints of or treatment for any snoring or sleep disorder during service, but acknowledges that such treatment would be highly unlikely during the Veteran's service in Vietnam.  Furthermore, the Veteran is a combat veteran as evidenced by his military occupational specialty of heavy weapons infantryman and his receipt of the Combat Infantry Badge.  Thus, the combat presumption is applicable to establishing the occurrence of the claimed in-service event.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).  Consequently, at this stage, the Board finds the only remaining issue for the Board to consider is whether there is a nexus between the Veteran's currently diagnosed sleep apnea and his active military service.

In support of his claim, the Veteran submitted a statement from his wife in October 2013 in which she related that she has known the Veteran since before he went into service and married him in August 1969 and, when he came home from Vietnam, they would be talking and he would fall asleep and start snoring, and that she had not noticed this type of sleeping pattern prior to him going into the Army.  She stated that his snoring has always been a problem since that time.

Also in support of his claim, the Veteran submitted a statement from a friend/coworker in November 2012 who related he met the Veteran in 1997 and that he would be in meetings with the Veteran in which he would nod off no matter what time of day, and that the Veteran was open with those he worked with about his sleep apnea and how, at times, he would become tired and fatigued.

The Veteran also submitted private medical evidence from January 1992, March 1994 and December 2004 which consists of reports of sleep studies.  Unfortunately, the only sleep study that shows an actual diagnosis of sleep apnea is the one from December 2004.  The January 1992 sleep study report did not actually provide a diagnosis of a sleep disorder.  Instead, the analysis said there were "very mild changes which could be related to sleep disordered breathing."  (Emphasis added.)  However, it appears that the Veteran was not getting a sufficient amount of sleep (only 4.5 hours a night) and it was thought this could explain his daytime fatigue.  Clinical correlation was required.  The Veteran did not submit any records to show if this was conducted.  As for the March 1994 polysomnography report, the Veteran only provided the first page of the report and so only the history, set up and initial discussion of the study are shown.  No impression or diagnosis is seen, so the Board is unable to determine whether a diagnosis of sleep apnea was rendered as a result of this study.  Thus, the first actual diagnosis of sleep apnea by sleep study is seen in the December 2004 polysomnography report.  (Notably it is not possible from this report to tell if there was a history of sleep apnea, which might have hinted at an earlier diagnosis.)

The Veteran underwent VA examination in May 2013 as a result of which supported the diagnosis of sleep apnea based on the December 2004 polysomnography report.  The VA examiner opined, however, that the Veteran's currently diagnosed sleep apnea is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner provided the following rationale:

There is no evidence in the Veteran's SMRs that he was a loud snorer or that there was any concern for abnormal sleep behavior.  Sleeping conditions were not conducive during combat duty to have normal sleep pattern, so likely snoring was not unusual.  There is no way that I can determine that the Veteran's lay statement regarding his snoring while in the military was as a result of undiagnosed sleep apnea.  Many people snore who do not have sleep apnea.

"Snoring by itself doesn't necessarily mean that you have sleep apnea.  It is true that loud snoring is common in people with this disorder, but there's a big difference between simple snoring and sleep apnea."  Public Health Agency of Canada; 2008.

"Snoring Is Not Necessarily Sleep Apnea.  It is important to distinguish between snoring and OSA. Many people snore. It's estimated that approximately 30% to 50% of the U.S. population snore at one time or another, some significantly.   Everyone has heard stories of men and women whose snoring can be heard rooms away from where they are sleeping.   Snoring of this magnitude can cause several problems, including marital discord, sleep disturbances and waking episodes sometimes caused by one's own snoring.  But snoring does not always equal OSA; sometimes is only a social inconvenience.  Still, even a social inconvenience can require treatment, and there are several options available to chronic snorers."  American Association of Oral and Maxillofacial Surgeons; 2013

This Veteran left the military in 1968 weighing l65#.  He currently weighs 274#, a weight gain of almost 100#.  Obesity is one of the primary risk factors in developing OSA.   This is likely the cause of his sleep apnea and this is not related to his military service.

The Board finds this VA examiner's medical opinion highly probative as it clearly takes into account the Veteran's contentions along with a review of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not submitted an opposing medical opinion.  Instead he relies on his own lay statements and those he has submitted from his wife and friend/ coworker regarding his snoring in service and a continuity of snoring since service.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As the VA examiner set forth, snoring itself may have many causes and is not necessarily due to sleep apnea.  Thus the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Medical evidence is, therefore, necessary to determine the etiology of the Veteran's snoring and whether it was the onset of his sleep apnea.  It the present case, the VA examiner said it would be speculative to say that it was given that sleeping conditions during the Veteran's service were not conducive to having a normal sleeping pattern and many people snore who do not have sleep apnea.  Consequently, any lay statements relating the Veteran's snoring in service to his currently diagnosed sleep apnea are assigned no probative value as the lay person giving such statement is not competent to provide a medical statement of etiology.  See 38 C.F.R. § 3.159(c).  

Hence, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for sleep apnea is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  

ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


